Electronically Filed
                                                               Supreme Court
                                                               SCWC-29775
                                                               07-MAR-2011
                                                               12:24 PM
                              NO. SCWC-29775


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           GEORGE ROBERT TOTH, Petitioner/Plaintiff-Appellant,


                                     vs.


          DONALD S. RULLO; RED TIME REALTY LLC, a Hawaii

       Limited Liability Company; MICHAEL J. SWERDLOW; and
      HO'OMAU I MUA LLC, a Hawaii Limited Liability Company;
           Respondents/Defendants-Appellees, and LEHMAN
      BROTHERS BANK, FSB, a Federal Savings Bank, Defendant.



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (ICA NO. 29775; CIVIL NO. 07-1-0097K)


           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., for the court1

                                                       )


              Petitioner/Plaintiff-Appellant George Robert Toth’s


application for writ of certiorari filed on January 24, 2011, is


hereby rejected.


              DATED:   Honolulu, Hawai'i, March 7, 2011.

                                            FOR THE COURT:


                                            /s/ Mark E. Recktenwald


                                            Chief Justice


Mark Van Pernis for 

petitioner/plaintiff­
appellant on the

application.




      1

        Considered by: Recktenwald, C.J., Nakayama and Duffy, JJ., and Circuit

Judge Garibaldi, in place of Acoba, J., recused, and Circuit Judge Alm,

assigned by reason of vacancy.